Case 0:19-cv-61650-WPD Document 17 Entered on FLSD Docket 08/14/2019 Page 1 of 2



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                                                     CASE NO. 19-61650-CIV-DIMITROULEAS

  PATRICIA KENNEDY, Individually,

         Plaintiff,

  vs.

  COCONUT BAY OF KEY LARGO, INC.,
  d/b/a Coconut Bay Resort,

        Defendant.
  ___________________________________/

               ORDER APPROVING NOTICE OF VOLUNTARY DISMISSAL


         THIS CAUSE is before the Court upon the Notice of Voluntary Dismissal Without

  Prejudice (“Notice”) [DE 16], filed herein on August 14, 2019. The Court has carefully

  considered the Notice, and is otherwise fully advised in the premises.


         Accordingly, it is ORDERED AND ADJUDGED as follows:


             1. The Notice [DE 16] is hereby APPROVED;

             2. This case is DISMISSED WITHOUT PREJUDICE;

             3. The Clerk is directed to CLOSE this case and DENY any pending motions as

                 moot.

         DONE AND ORDERED in Chambers at Fort Lauderdale, Broward County, Florida this

  14th day of August, 2019.
Case 0:19-cv-61650-WPD Document 17 Entered on FLSD Docket 08/14/2019 Page 2 of 2



  Copies provided to:
  Counsel of Record
